UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1007



THEODORE B. GOULD,

                  Plaintiff - Appellant,

             v.


UNITED STATES OF AMERICA; COMMISSIONER OF INTERNAL REVENUE
SERVICE;   JOSEPH  DELEON;   RICHARD  L.   GRUBAUGH;  BARBARA
PETROHOVICH; WILLIAM MARTIN; CHARLES PINE; ANN M. WELHAF; AND
OTHERS,

                  Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:06-cv-00008-nkm)


Submitted:    May 29, 2008                    Decided:   June 4, 2008


Before TRAXLER, GREGORY and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theodore B. Gould, Appellant Pro Se. Ivan C. Dale, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Theodore B. Gould appeals from the district court’s

orders:     (1)   dismissing   his   complaint    in    which    he   alleged

conspiracy and fraud and sought a refund of taxes and compensatory

damages, and (2) denying his motion for reconsideration of the

order.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Gould v. United States, No. 3:06-00008-nkm (W.D. Va.

Aug. 9 & Oct. 16, 2007).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument    would    not   aid   the

decisional process.



                                                                      AFFIRMED




                                   - 2 -